COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 NOEL REYES, INDIVIDUALLY AND
 AS REPRESENTATIVE OF THE                         §
 ESTATE OF ROSARIO FUENTES                                        No. 08-07-00297-CV
 REYES, DECEASED,                                 §
                                                                     Appeal from the
                   Appellant,                     §
                                                                   134th District Court
 v.                                               §
                                                                of Dallas County, Texas
 DALLAS COUNTY HOSPITAL                           §
 DISTRICT D/B/A PARKLAND HEALTH                                    (TC# 06-12042-G)
 & HOSPITAL SYSTEM AND THE                        §
 UNIVERSITY OF TEXAS
 SOUTHWESTERN MEDICAL CENTER                      §
 AT DALLAS,
                                                  §
                   Appellees.
                                                  §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has failed to file a brief or

respond to our inquiry letter, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file a brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no writ). We have given notice of our intent to dismiss the appeal

and requested a response if a reasonable basis for failure to file the brief facts exists. Appellant

has not filed a response to our inquiry. We therefore dismiss the appeal pursuant to
TEX .R.APP .P. 38.8(a)(1) and 42.3(c).




June 12, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
McClure, J. (Not Participating)




                                             -2-